THE SECURITIES REPRESENTED BY AND UNDERLYING THIS INSTRUMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR
QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION AND
QUALIFICATION WITHOUT AN OPINION OF COUNSEL FOR THE HOLDER OR THE CORPORATION
THAT SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED.




THE DIGITAL DEVELOPMENT GROUP CORPORATION




5% CONVERTIBLE SUBORDINATED DEBENTURE




$600,000.00 (60 units of $10,000 each)

November 6, 2012




FOR VALUE RECEIVED, The Digital Development Group Corporation, a Nevada
corporation (the “Corporation”) hereby promises to pay to the holder of this
Convertible Subordinated Debenture (“Debenture”), the principal sum stated above
on the 7th anniversary of the date stated above (“Issuance Date”), upon
presentation and surrender of this Debenture at the principal office of the
Corporation or such other place as the Holder may designate, as follows:




I.

Terms of Debenture.




A.

Automatic Conversion to Preferred.  Upon the filing and effectiveness of a
Certificate of Designations for Series A Preferred Stock of the Corporation
(“Preferred”) with the Secretary of State of the State of Nevada, each
outstanding $10,000.00 unit of Debentures will automatically convert into 1
share of Preferred, Corporation will promptly deliver to Holder a stock
certificate representing the Preferred, and Holder will surrender the original
Debenture to the Corporation.




B.

Ranking and Voting.






1.

Ranking.  The Debenture will, with respect to dividend rights and rights upon
liquidation, winding-up or dissolution, rank: (a) senior with respect to
dividends and right of liquidation with the Corporation’s common stock, par
value $0.001 per share (“Common Stock”); and (b) junior to all existing and
future indebtedness of the Corporation.  






2.

Voting.  Without the prior written consent of a majority of Holders, the Company
may not issue any Debenture, or Preferred Stock that is not junior to the
Debenture in right of dividends and liquidation.  Except as required by
applicable law or as set forth herein, the holders of Debentures will have no
right to vote on any matters, questions or proceedings of this Corporation
including, without limitation, the election of directors.




C.

Interest.  Commencing on the date of the issuance of any such Debenture (each
respectively an “Issuance Date”), each outstanding Debenture will accrue
interest (“Interest”), at a rate equal to 5.00% per annum, subject to adjustment
as provided herein (“Interest Rate”) .  Interest will be payable on the 7th
anniversary of the Issuance Date, or at any time earlier if pre-paid by the
Board of Directors in its sole discretion.  




1.

Interest is payable at the Corporation’s election, (a) in cash, or (b) in free
trading shares of Common Stock registered pursuant to a current and effective
registration statement on file with the U.S. Securities & Exchange Commission,
valued at the Market Price.

2.

So long as any this Debenture is outstanding, no dividends or other
distributions will be paid, declared or set apart with respect to any Common
Stock, unless the amount of any accumulated interest is first paid to the holder
of the Debenture.  The Common Stock will not be redeemed while the Debenture is
outstanding.  




D.

Credit Risk Adjustment.  Notwithstanding any other provision, the Interest Rate
shall adjust upward by an amount equal to the Credit Spread Adjustment for each
amount equal to the Adjustment Factor, if any, or any portion thereof that the
Measuring Metric falls below the Minimum Triggering Level; provided, however,
that in no event shall the Interest Rate exceed the Maximum Rate.  The Interest
Rate shall adjust downward by an amount equal to the Credit Spread Adjustment
for each amount equal to the Adjustment Factor, if any, that the Measuring
Metric rises above the Maximum Triggering Level; provided, however, that in no
event shall the Interest Rate be below the Minimum Rate.




E.

Protective Provision.  So long as the Debenture is outstanding, the Corporation
will not, without the affirmative approval of the Holders of a majority of units
of Debentures then outstanding (voting as a class), (i) alter or change
adversely the powers, preferences or rights given to the Debentures, (ii)
authorize or create any class of stock ranking as to distribution of dividends
senior to the Debenture, (iii) amend its certificate of incorporation or other
charter documents in breach of any of the provisions hereof, (iv) issue any
Debentures to any persons other than Holder or its affiliates, (v) liquidate,
dissolve or wind-up the business and affairs of the Corporation , or effect any
Deemed Liquidation Event (as defined below) , or (vi) enter into any agreement
with respect to the foregoing.





1




--------------------------------------------------------------------------------




1.

A “ Deemed Liquidation Event ” will mean:  (a) a merger or consolidation in
which the Corporation is a constituent party or a subsidiary of the Corporation
is a constituent party and the Corporation issues shares of its capital stock
pursuant to such merger or consolidation, except any such merger or
consolidation involving the Corporation or a subsidiary in which the shares of
capital stock of the Corporation outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
shares of capital stock that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the capital stock of the
surviving or resulting corporation or if the surviving or resulting corporation
is a wholly owned subsidiary of another corporation immediately following such
merger or consolidation, the parent corporation of such surviving or resulting
corporation; or (b) the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Corporation or any subsidiary of the Corporation of all or substantially all the
assets of the Corporation and its subsidiaries taken as a whole, or the sale or
disposition (whether by merger or otherwise) of one or more subsidiaries of the
Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, exclusive license or other disposition
is to a wholly owned subsidiary of the Corporation.




2.

The Corporation will not have the power to effect a Deemed Liquidation Event
referred to in Section I.E.1 unless the agreement or plan of merger or
consolidation for such transaction provides that the consideration payable to
the stockholders of the Corporation will be allocated among the holders of
capital stock of the Corporation in accordance with Section I.E .




F.

Liquidation.




1.

Upon any liquidation, dissolution or winding up of the Corporation, whether
voluntary or involuntary, after payment or provision for payment of debts and
other liabilities of the Corporation, pari passu with any distribution or
payment made to the holders of Common Stock by reason of their ownership
thereof, the Holders of the Debenture will be entitled to be paid out of the
assets of the Corporation available for distribution to its stockholders an
amount with respect to each unit of Debenture equal to $10,000.00, plus any
accrued but unpaid Interest thereon (collectively, the “Debenture Liquidation
Value”).  If, upon any liquidation, dissolution or winding up of the
Corporation, whether voluntary or involuntary, the amounts payable with respect
to the Debenture are not paid in full, the holders of Debentures will share
equally and ratably with the holders of shares of Common Stock in any
distribution of assets of the Corporation in proportion to the liquidation
preference and an amount equal to all accumulated and unpaid Interest, if any,
to which each such holder is entitled.

2.

If, upon any liquidation, dissolution or winding up of the Corporation, the
assets of the Corporation will be insufficient to make payment in full to all
Holders of Debentures, then such assets will be distributed among the Holders at
the time outstanding, ratably in proportion to the full amounts to which they
would otherwise be respectively entitled.




G.

Redemption.




1.

Corporation ’ s Redemption Option.  Upon or after 7 years after the Issuance
Date, the Corporation will have the right, at the Corporation’s option, to
redeem all or a portion of the Debenture, at a price per unit equal to 100% of
the Debenture Liquidation Value (the “Corporation Redemption Price”).




2.

Early Redemption.  Prior to redemption pursuant to Section I.G.1 hereof, the
Corporation will have the right, at the Corporation’s option, to redeem all or a
portion of the shares of Debenture at any time or times after the Issuance Date
of such Debenture, at a price per share (the “Early Redemption Price”) equal to
the sum of the following:  (a) the total cumulative amount of unpaid Interest
that otherwise would have been payable through the 7th anniversary of the
Issuance Date (the “Interest Amount”), plus (b) the Corporation Redemption
Price, less any accrued but unpaid interest.




3.

Mandatory Redemption.  If the Corporation determines to liquidate, dissolve or
wind-up its business and affairs, or effect any Deemed Liquidation Event, the
Corporation will redeem the Debenture at the Early Redemption Price.   




4.

Mechanics of Redemption.  If the Corporation elects to redeem any of the Holders
’ Debenture then outstanding, it will deliver written notice thereof via
facsimile and overnight courier (“Notice of Redemption at Option of
Corporation”) to each Holder, which Notice of Redemption at Option of
Corporation will indicate (a) the number of shares of Debenture that the
Corporation is electing to redeem and (b) the applicable Early Redemption Price
or Corporation Redemption Price.




5.

Payment of Redemption Price.  Upon receipt by any Holder of a Notice of
Redemption at Option of Corporation, such Holder will promptly submit to the
Corporation such Holder’s Debenture certificates.  Upon receipt of such Holder’s
Debenture certificates, the Corporation will pay the Corporation Redemption
Price or Early Redemption Price, as applicable, to such Holder in cash.








2




--------------------------------------------------------------------------------



H.

Conversion.




1.

Mechanics of Conversion.




a.

Subject to the terms and conditions hereof, one or more of the Debentures may be
converted, in part or in whole, into shares of Common Stock, at any time or
times after the Issuance Date, at the option of Holder or the Corporation, by
(i) if at the option of Holder, delivery of a written notice to the Corporation
(the “Holder Conversion Notice”), of the Holder’s election to convert the
Debenture, or (ii) if at the option of the Corporation, if the Equity Conditions
are met, delivery of a written notice to Holder (the “Corporation Conversion
Notice” and, with the Holder Conversion Notice, each a “Conversion Notice”), of
the Corporation’s election to convert the Debenture.  On the same Trading Day on
which the Corporation has received the Holder Conversion Notice or issued the
Corporation Conversion Notice (as the case may be) by 11:59 a.m. Eastern time,
or the following Trading Day if received after such time or on a non-Trading
Day, the Corporation shall transmit by facsimile or electronic mail an
acknowledgment of confirmation of receipt of the Holder Conversion Notice or
issuance of the Corporation Conversion Notice to the Holder and the
Corporation’s transfer agent (the “Transfer Agent”) and shall authorize the
credit by the Transfer Agent of such aggregate number of Conversion Shares to
which the Holder is entitled pursuant to such Conversion Notice to Holder’s or
its designee’s balance account with The Depository Trust Corporation (DTC)
through its Deposit/Withdrawal at Custodian (DWAC) system, time being of the
essence.




b.

No fractional shares of Common Stock are to be issued upon conversion of a
Debenture, but rather the Corporation shall issue to Holder scrip or warrants in
registered form (certificated or uncertificated) which shall entitle Holder to
receive a full share upon the surrender of such scrip or warrants aggregating a
full share.




c.

The Holder shall not be required to deliver the original certificates for the
Debenture in order to effect a conversion hereunder.




d.

The Corporation shall pay any and all taxes which may be payable with respect to
the issuance and delivery of Conversion Shares to Holder.




2.

Holder Conversion.  In the event of a conversion of any Debenture pursuant to a
Holder Conversion Notice, the Corporation shall issue to the Holder of such
Debenture a number of Conversion Shares equal to the following:  (i) (a) the
Corporation Redemption Price, less any accrued but unpaid dividends, multiplied
by (b) the number of such Debenture subject to the Holder Conversion Notice,
divided by (c) the Conversion Price with respect to such Debenture; plus (ii)
(a) the Interest Amount, divided by (b) the Market Price.




3.

Corporation Conversion.  In the event that the Closing Price of the Common Stock
exceeds 250% of the Conversion Price with respect to a Debenture for any 20
consecutive Trading Days, upon a conversion of any Debenture pursuant to a
Corporation Conversion Notice, the Corporation shall issue to the Holder of such
Debenture a number of Conversion Shares equal to (a) the Early Redemption Price
multiplied by (b) the number of such Debenture subject to the Corporation
Conversion Notice divided by (c) the Conversion Price with respect to such
Debenture.




4.

Stock Splits.  If the Corporation at any time on or after the Issuance Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Conversion Price in effect immediately prior to such
subdivision will be proportionately reduced and the number of Conversion Shares
will be proportionately increased. If the Corporation at any time on or after
such Issuance Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased and the number of Conversion
Shares will be proportionately decreased. Any adjustment under this Section
shall become effective at the close of business on the date the subdivision or
combination becomes effective.




5.

Rights.  In addition to any adjustments pursuant to Section I.H.4, if at any
time the Corporation grants, issues or sells any options, convertible securities
or rights to purchase stock, warrants, securities or other property pro rata to
the record holders of any class of shares of Common Stock (the “Purchase
Rights”), then Holder will be entitled to acquire, upon the terms applicable to
such Purchase Rights, the aggregate Purchase Rights which Holder could have
acquired if Holder had held the number of shares of Common Stock acquirable upon
conversion of all Preferred Stock held by Holder immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights.








3




--------------------------------------------------------------------------------



6.

Definitions.  The following terms shall have the following meanings:




a.

“Adjustment Factor” means $0.0250 per share of Common Stock.




b.

“Conversion Price” means a price per share of Common Stock equal to $0.350 per
share of Common Stock, subject to adjustment as otherwise provided herein.




c.

“Conversion Shares” means shares of Common Stock issuable upon conversion of the
Debenture.




d.

“Closing Price” means, for any security as of any date, the last closing bid
price for such security on the Trading Market, as reported by Bloomberg, or, if
the Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price, then the last bid price of such security prior
to 4:00 p.m., Eastern time, as reported by Bloomberg, or, if the Trading Market
is not the principal securities exchange or trading market for such security,
the last closing bid price of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price is reported
for such security by Bloomberg, the average of the bid prices of any market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.).  




e.

“Credit Spread Adjustment” means 98.351 basis points.




f.

“Equity Conditions” means (i) on each day during the period beginning 30 Trading
Days prior to the applicable date of determination and ending 30 Trading Days
after the applicable date of determination (the “Equity Conditions Measuring
Period”), the Common Stock is designated for quotation on the Trading Market and
shall not have been suspended from trading on such exchange or market nor shall
delisting or suspension by such exchange or market been threatened or pending
either (A) in writing by such exchange or market or (B) by falling below the
then effective minimum listing maintenance requirements of such exchange or
market; (ii) during the Equity Conditions Measuring Period, the Corporation
shall have delivered Conversion Shares upon all conversions or redemptions of
the Debenture in accordance with their terms to the Holder on a timely basis;
(iii) the Corporation shall have no knowledge of any fact that would cause both
of the following (1) a registration statement not to be effective and available
for the issuance of the Conversion Shares; and (2) Section 3(a)(9) under the
Securities Act of 1933, as amended, not to be available for the issuance of the
Conversion Shares, or Securities Act Rule 144 not to be available for the resale
of all the Conversion Shares underlying the Debenture; (iv) a minimum of $1
million in aggregate trading volume has traded on the Trading Market during the
20 Trading Dates prior to the date of determination; (v) the Closing Price is at
least $0.20; and (vi) the Corporation otherwise shall have been in compliance
with and shall not have breached any provision, covenant, representation or
warranty of any Transaction Document.




g.

“Market Price” means 90.0% of the following:  the VWAP of the Common Stock for
the Equity Conditions Measuring Period, not to exceed the Closing Price on any
Trading Day during the Equity Conditions Measuring Period.




h.

“Maximum Rate” means 13.5.0% per annum.  Provided, however, that the Corporation
may, at any time in its sole discretion, irrevocably elect to remove the price
Equity Condition in Section H.6.f.v above, in which event the Maximum Rate means
17.0% per annum.




i.

“Maximum Triggering Level” means $0.4250 per share of Common Stock.




j.

“Measuring Metric” means the Closing Price of the Common Stock on any Trading
Day following the Issuance Date of the Debenture.




k.

“Minimum Rate” means 1.0% per annum.




l.

“Minimum Triggering Level” means $0.2750 per share of Common Stock.




m.

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it shall not include any day on which the Common Stock is
(i) scheduled to trade for less than 5 hours, or (ii) suspended from trading.




n.

“Trading Market” means whatever is at the time the principal U.S. trading
exchange or market for the Common Stock.




o.

“VWAP” means, for any Trading Day, the volume-weighted average price, calculated
by dividing the aggregate value of Common Stock traded on the Trading Market
during regular hours (price per share multiplied by number of shares traded) by
the total volume (number of shares) of Common Stock traded on the Trading Market
for such Trading Day.





4




--------------------------------------------------------------------------------




7.

Conversion Limitation.  Notwithstanding any other provision, at no time may the
Corporation or Holder deliver a Conversion Notice if the number of Conversion
Shares to be received pursuant to such Conversion Notice, aggregated with all
other shares of Common Stock then beneficially (or deemed beneficially) owned by
Holder, would result in Holder owning, on the date of delivery of the Conversion
Notice, more than 9.99% of all Common Stock outstanding as determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder.  No Corporation Conversion Notice may be issued with
respect to more than 25 Preferred Shares with respect to any Equity Conditions
Measuring Period.  




I.

Register. The Corporation will keep at its principal office , or at the offices
of the transfer agent, a register of the Debenture.  Upon the surrender of any
certificate representing Debenture at such place, the Corporation, at the
request of the record Holder of such certificate, will execute and deliver (at
the Corporation ’ s expense) a new certificate or certificates in exchange
therefor representing in the aggregate the number of shares represented by the
surrendered certificate.  Each such new certificate will be registered in such
name and will represent such number of shares as is requested by the Holder of
the surrendered certificate and will be substantially identical in form to the
surrendered certificate.




II.

Miscellaneous.




D.

Notices.  Any and all notices to the Corporation will be addressed to the
Corporation ’ s Chief Executive Officer at the Corporation ’ s principal place
of business on file with the Secretary of State of the State of Nevada .  Any
and all notices or other communications or deliveries to be provided by the
Corporation to any Holder hereunder will be in writing and delivered personally,
by electronic mail, by facsimile, sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile telephone number or
address of such Holder appearing on the books of the Corporation, or if no such
facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder will be deemed given and effective on the earliest of (1) the date of
transmission, if such notice or communication is delivered via electronic mail
or facsimile prior to 5:30 p.m. Eastern time, (2) the date after the date of
transmission, if such notice or communication is delivered via electronic mail
or facsimile later than 5:30 p.m. but prior to 11:59 p.m. Eastern time on such
date, (3) the second business day following the date of mailing, if sent by
nationally recognized overnight courier service, or (4) upon actual receipt by
the party to whom such notice is required to be given.




E.

Lost or Mutilated Preferred Stock Certificate.  Upon receipt of evidence
reasonably satisfactory to the Corporation (an affidavit of the registered
Holder will be satisfactory) of the ownership and the loss, theft, destruction
or mutilation of any certificate evidencing shares of Debenture, and in the case
of any such loss, theft or destruction upon receipt of indemnity reasonably
satisfactory to the Corporation (provided that if the Holder is a financial
institution or other institutional investor its own agreement will be
satisfactory) or in the case of any such mutilation upon surrender of such
certificate, the Corporation will, at its expense, execute and deliver in lieu
of such certificate a new certificate of like kind representing the number of
shares of such class represented by such lost, stolen, destroyed or mutilated
certificate and dated the date of such lost, stolen, destroyed or mutilated
certificate.




F.

Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designations and will not be deemed to
limit or affect any of the provisions hereof.




G.

Governing Law.  This Debenture shall be governed in accordance with the
foregoing and the provisions of Nevada law.




IN WITNESS WHEREOF, the undersigned have executed this Debenture this 6th day of
November 2012.







Signed:

/s/ Martin W. Greenwald

Name:

Martin W. Greenwald

Title:

CEO







Signed:

/s/ David R. Altshuler

Name:

David R. Altshuler

Title:

Secretary














5


